Citation Nr: 0602816	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-33 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, 
manifested by renal failure.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a bilateral foot 
disability.  

6.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty with the United 
States Air Force from December 1979 to April 1990.  In 
addition, he had service with the District of Columbia Air 
National Guard from October 1990 to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied service 
connection for a kidney disorder manifested by renal failure, 
bilateral hearing loss, a bilateral knee disability, a low 
back disability, a bilateral foot disability, and 
hypertension.  

At the personal hearing conducted before the undersigned 
Acting Veterans Law Judge in Washington, D.C. in October 
2004, the veteran raised the issue of entitlement to service 
connection for tinnitus.  Hearing transcript (T.) at 12-13, 
29.  This issue, which is not inextricably intertwined with 
the current appeal, has not been adjudicated by the RO and 
is, therefore, referred to the RO for appropriate action.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

Initially, the Board acknowledges that many of the veteran's 
service medical records are not contained in his claims 
folder.  The veteran has identified possible locations of his 
service medical records and has provided identification of 
the military units in which he served.  See, e.g., T. at 27.  
Service personnel records confirm the veteran's service in 
the specific military units that he has identified.  The RO 
has made numerous attempts to obtain the veteran's service 
medical records from the military units in which he served 
and from the other possible sources that he has identified.  
However, no additional service medical records are available.  

Particularly in view of the unavailability of most of the 
service medical records, the Board finds that further 
assistance to the veteran in the development of his service 
connection claims is necessary.  In this regard, the Board 
acknowledges that the veteran has not specifically reported 
receiving post-service treatment for any of the claimed 
disabilities on appeal.  In fact, at the October 2004 
personal hearing, the veteran specifically denied receiving 
pertinent post-service treatment.  T. at 5, 10-11, 14, 16-17, 
19-21.  He further explained that he self-medicates his 
kidney condition by drinking water and cranberry juice and 
his low back pain by taking Motrin when necessary.  T. at 5, 
19-21.  

Also at the recent personal hearing, however, the veteran 
reported that, when he went to the emergency room at the 
Reston Hospital in the spring of 2004, he was told that his 
blood pressure was elevated.  T. at 9-10.  The veteran did 
not discuss the specific reason that he had gone to the 
emergency room.  However, the fact remains that the veteran 
has referenced the existence of medical records which 
purportedly reflect a finding of elevated blood pressure.  
Further, since the October 2004 personal hearing, the veteran 
has not provided any information regarding any pertinent 
post-service treatment that he may have received.  A remand 
is, therefore, necessary, in part, to accord the RO, through 
the AMC, an opportunity to procure, and to associate with the 
claims folder, copies of records of any relevant post-service 
treatment, or evaluations, that the veteran may have 
received.  

The Board finds that a remand is also necessary to accord the 
veteran relevant VA examinations to determine the nature, 
extent, and etiology of any kidney disorder, hearing loss, 
knee disability, low back disability, foot disorder, and 
hypertension that he may have.  Specifically, a service 
medical record dated in October 1991 reflects treatment for 
acute renal failure.  Although at the October 2004 personal 
hearing the veteran stated that he has had no follow-up 
occurrences since the in-service episode, he also described a 
dull pain in the corners of his low back.  T. at 4-7.  In 
light of the in-service episode of treatment for acute renal 
failure, as well as the veteran's complaints of continued 
renal symptomatology, the Board concludes that, on remand, 
the veteran should be accorded a VA examination to determine 
the nature, extent, and etiology of any kidney disorder that 
he may have.  

The Board also acknowledges that the few service medical 
records that are included in the claims folder are negative 
bilateral hearing loss.  However, the veteran contends that 
his military occupational specialties required him to 
"always [be] on flight line repair" and that these 
in-service responsibilities caused him to be exposed to 
significant noise.  T. at 12-13.  He further asserts that he 
has noticed a worsening of his hearing acuity.  In 
particular, he explains that he now has to turn up the volume 
of his television at home.  T. at 15.  Service personnel 
records indicate that the veteran served as an aeromedical 
specialist for 7 years and 6 months and an aircrew 
aeromedical specialist for 2 years and 9 months during his 
active military duty with the United States Air Force and as 
a flight services technician for 7 years and 7 months during 
his service with the DC Air National Guard.  As service 
personnel records corroborate the veteran's assertions that 
he was exposed to significant noise during his service, the 
Board concludes that the veteran's claim for service 
connection for bilateral hearing loss should be remanded to 
the RO, through the AMC, to accord him an opportunity to 
undergo a VA audiological evaluation to determine the nature, 
extent, and etiology of any hearing impairment that he may 
currently have.  

At the recent personal hearing, the veteran also explained 
that, in loading bags and gunracks weighing in excess of 
100 pounds onto aircrafts, he "was always banging . . . 
[his] knees on something" or had gunracks falling onto his 
knees.  T. at 15-17.  In-service treatment for knee and low 
back pain included Motrin.  T. at 16, 20.  Current problems 
include stiffness in his knees, particularly when walking up 
and down stairs early in the morning, as well as low back 
strain.  T. at 17-21.  In view of the veteran's continued 
complaints of knee and low back problems, the Board finds 
that, on remand, he should be accorded a VA examination to 
determine the nature, extent, and etiology of any current 
bilateral knee and low back disabilities that he may have.  

Also, at the recent personal hearing, the veteran reported 
that, during service (since basic training), he was 
consistently given boots which were too small for his feet 
and that, as a result, he developed pain and swelling in his 
feet.  T. at 22-24.  The November 1979 enlistment examination 
reflects the presence of pes valgus planus.  In view of these 
complaints and service-entrance findings, the Board concludes 
that a remand of the veteran's claim for service connection 
for a bilateral foot disability is warranted to accord the 
veteran an opportunity to undergo a pertinent VA examination 
to determine the nature, extent, and etiology of any current 
foot disability that he may have.  The examiner who conducts 
this examination should also address the question of whether 
any in-service aggravation of the pre-existing pes valgus 
planus may have occurred.  

Further, according to the October 1991 service medical record 
reflecting treatment for acute renal failure, the veteran was 
found to have a somewhat elevated blood pressure reading of 
143/80.  A repeat blood pressure reading which was taken 
later at the same treatment session was 138/94.  
Additionally, as discussed earlier in this decision, the 
veteran described a post-service episode of an elevated blood 
pressure reading when he went to the emergency room at the 
Reston Hospital in the spring of 2004.  T. at 9-10.  In view 
of the in-service, and purported post-service, findings, the 
Board believes that the issue of entitlement to service 
connection for hypertension should be remanded to the RO to 
accord the veteran an opportunity to undergo a relevant VA 
examination to determine the nature, extent, and etiology of 
any hypertension that he may have.  


Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should ask the veteran to 
provide a list (including dates and 
locations) of all health care providers 
(VA and non-VA) who have rendered 
treatment, and evaluation, for a kidney 
disorder, bilateral hearing loss, a 
bilateral knee disability, a low back 
disorder, a bilateral foot disability, 
and hypertension treatment to him since 
his separation from service in May 1998.  
The Board is particularly interested in 
records of treatment that the veteran 
received at the Reston Hospital in the 
spring of 2004.  After furnishing the 
veteran the appropriate release forms 
where necessary, the AMC should obtain 
the complete clinical records from each 
health care provider identified by the 
veteran.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
kidney disorder that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent kidney pathology, which is 
found on examination, should be noted in 
the report of the evaluation.  Further, 
the examiner should express an opinion as 
to whether there is a 50 percent 
probability or greater that any diagnosed 
kidney disorder is associated with the 
veteran's service, and particularly the 
in-service episode of treatment for acute 
renal failure in October 1991.  

3.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
bilateral hearing loss that he may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  

All indicated tests, including an 
audiological evaluation, should be 
conducted.  All pertinent audiological 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  Further, the examiner should 
express an opinion as to whether there is 
a 50 percent probability or greater that 
any diagnosed hearing impairment is 
consistent with the veteran's in-service 
responsibilities as an aeromedical 
specialist, an aircrew aeromedical 
specialist, and a flight services 
technician.  

4.  The AMC should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any bilateral 
knee and low back disabilities that he 
may have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including X-rays, should be 
conducted.  

All indicated tests should be conducted.  
Also, all pertinent knee and low back 
pathology, which is found on examination, 
should be noted in the report of the 
evaluation.  For any knee and low back 
disability diagnosed on examination, the 
examiner should express an opinion as to 
whether there is a 50 percent probability 
or greater that any diagnosed disorder(s) 
is(are) associated with the veteran's 
service, including his purported 
in-service duties of loading heavy bags 
and gunracks onto aircrafts.  See, 
T. at 15-17.  

5.  In addition, the RO should make 
arrangements for the veteran to be 
afforded a pertinent VA examination to 
determine the nature, extent, and 
etiology of any bilateral foot disorder.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All pertinent foot pathology, which is 
found on examination, should be noted in 
the report of the evaluation.  Further, 
after reviewing the veteran's claims 
folder and examining him, the examiner 
should express opinions as to whether 
there was an increase in the severity of 
the pre-existing pes valgus planus during 
service, and, if so, whether such an 
increase was due to the natural progress 
of the disability.  If a foot disability 
other than pes valgus planus is found, 
the examiner should indicate whether 
there is a 50 percent probability or 
greater that the disorder is associated 
with the veteran's service.  

6.  The RO should also make arrangements 
for the veteran to be afforded a 
pertinent VA examination to determine the 
nature, extent, and etiology of his 
hypertension.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent hypertensive pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
In addition, the examiner should indicate 
whether there is a 50 percent probability 
or greater that any diagnosed 
hypertension found on examination is 
associated with the veteran's service, 
including the in-service episodes of 
findings of blood pressure readings of 
143/80 and 138/94 in October 1991.  The 
examiner should also comment as to 
whether there is a relationship between 
any hypertension found to be present and 
a renal disability.

7.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a kidney disorder 
manifested by renal failure, bilateral 
hearing loss, a bilateral knee 
disability, a low back disability, a 
bilateral foot disability, and 
hypertension.  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


